Judge Nicholas
delivered the Opinion of the Court.
In March, 1815, Lacy sold his wife’s share in the estate of her deceased father, Young, to Clinghan, for a keel boat; in May, Lacy came of age; in June or July, he sold the boat to a third person, and in 1816, Clinghan sold the share of Young’s estate to O’Hara. Lacy had information of the transfer to O’Hara; but for about ten years, never did any act towards avoiding his contract with Clinghan, or notified O’Hara, or Boyd’s administrator, of an intention to do so.
Can he now be permitted to avoid it, on the score of infancy ? We think not.
Slight acts and circumstances are said to be sufficient, to confirm the voidable acts of an infant, after he comes of age. It has even been held, that he is bound to give notice of disaffirmance, within reasonable time after coming of full age. However this may be, we entertain no doubt, that, where he has done such an act of affirmance, as selling the boat in this case, it will, when taken in connection with his failure for so long to notify a dis-affirmance, amount to such confirmation as precludes him from avoiding his contract. 2 Kent’s Com. 194 Bing, on Infancy.
Decree affirmed, with costs.